         Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




OPEN TECHNOLOGY FUND, et al.,

         Plaintiffs,

    v.                                       No. 1:20-cv-1710-BAH

MICHAEL PACK, in his official capacity
as Chief Executive Officer and Director of
the U.S. Agency for Global Media,

         Defendant.



        DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR
   A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 2 of 29



                                                     TABLE OF CONTENTS

_

INTRODUCTION ................................................................................................................................ 1

LEGAL STANDARDS ........................................................................................................................ 2

ARGUMENT ....................................................................................................................................... 3

I.   Plaintiffs are Unlikely to Succeed on the Merits............................................................................3

     A. Plaintiffs’ Claims under the International Broadcasting Act Should Fail ................................ 3
          1. The International Broadcasting Act gives the CEO broad authority to
             distribute grantee funds and remove grantees’ officers and directors. ............................... 3

          2. Plaintiffs have not adequately alleged that Defendant has compromised the
             independence of any organization. .....................................................................................8

          3. Plaintiffs lack a private right of action under the International Broadcasting Act. .......... 10

     B. Plaintiffs’ APA Claims are Unavailing .................................................................................. 11
          1. The CEO’s removal determinations and grant reprograming are unreviewable
             because they are committed to agency discretion by law. ............................................... 11

          2. The CEO’s grant reprogramming is also unreviewable because it is not final. ............... 13

          3. Defendant acted in accordance with law in reprograming funds. ....................................14

II. Plaintiffs Have Failed To Establish That A Temporary Restraining Order Is Necessary
    To Prevent Irreparable Harm ........................................................................................................ 15

     A. Open Technology Fund Has Failed To Establish That A Temporary Restraining
        Order Is Necessary To Prevent Irreparable Harm .................................................................. 15
     B. Individual Plaintiffs Have Failed To Establish That A Temporary Restraining
        Order Is Necessary To Prevent Irreparable Harm .................................................................. 17
III. The Public Interest Weighs in Defendant’s Favor .......................................................................23

IV. Any Injunction Should be Limited to the Parties .........................................................................25

CONCLUSION .................................................................................................................................. 27




                                                                        i
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 3 of 29



                                              INTRODUCTION

       The Chief Executive Officer of the U.S. Agency for Global Media is responsible for “promot[ing]

the right of freedom of opinion and expression” across the world, ensuring “[o]pen communication of

information and ideas among the peoples of the world,” and “us[ing] broadcasting to support freedom and

democracy in a rapidly changing international environment.” 22 U.S.C. § 6201. After a two-year wait,

Defendant Michael Pack was confirmed as CEO earlier this month, and he immediately set to work ad-

vancing the goals of the Agency. Using the extraordinarily broad discretion vested in the CEO under the

International Broadcasting Act, Defendant immediately froze all contracts, personnel actions, and tech-

nical migrations as a temporary measure to review pending expenditures and ensure they align with the

Agency’s goals. Nevertheless, Defendant made clear that if it was “necessary to move on” any contracts,

personnel actions, or technical migrations, then he would work with the relevant individuals to “clear”

those activities. Turner Decl. Ex. A, ECF No. 4-13. In order to ensure that the Agency’s grantees were

appropriately advancing the goals of the International Broadcasting Act, Defendant also used his statutory

authority to replace the directors and officers of certain organizations that receive grants from the Agency.

       One week later, Plaintiffs—one of the Agency’s grantees and four former members of its board of

directors—filed this action. While they allege that the CEO cannot replace officers and directors or freeze

certain activity, their real quarrel is a matter of policy: Plaintiffs simply dislike the CEO’s day-to-day

handling of the Agency’s business. That dispute provides no basis for this lawsuit, much less the “ex-

traordinary and drastic remedy” of a temporary restraining order or preliminary injunction managing day-

to-day Agency operations, which Plaintiffs also seek to cover non-party grantees. Because Plaintiffs are

unlikely to succeed on the merits of their self-styled International Broadcasting Act, Declaratory Judgment

Act, and Administrative Procedure Act claims; because they will suffer no cognizable harm in the absence

of an injunction; and because the public interest weighs against the sweeping injunction Plaintiffs seek,

the Court should reject Plaintiffs’ motion.


                                                     1
               Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 4 of 29



                                          LEGAL STANDARDS

         To secure a temporary restraining order, a plaintiff must establish the same elements necessary for

a preliminary injunction. Experience Works, Inc. v. Chao, 267 F. Supp. 2d 93, 96 (D.D.C. 2003) (“The

same standards apply for both temporary restraining orders and preliminary injunctions.”). Preliminary

relief “is an extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)

(citation omitted); see Cobell v. Norton, 391 F.3d 251, 258 (D.C. Cir. 2004).

         An interim injunction is “never awarded as of right,” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 24 (2008), and “a plaintiff seeking a preliminary injunction must establish that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

the balance of equities tips in his favor, and that an injunction is in in the public interest.” Id. at 20, 24.

“In this context, the ‘merits’ on which plaintiff must show a likelihood of success encompass not only

substantive theories but also establishment of jurisdiction.” Obama v. Klayman, 800 F.3d 559, 565 (D.C.

Cir. 2015). Moreover, a plaintiff cannot prevail without some showing on each of those factors. See id.

at 23–24, 31–32 (holding that “proper consideration of” balance of equities and public interest “alone

requires denial of the requested injunctive relief” and thus finding no need to address likelihood of suc-

cess).




                                                      2
              Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 5 of 29



                                                ARGUMENT

  I.   PLAINTIFFS ARE UNLIKELY TO SUCCEED ON THE MERITS
       A. Plaintiffs’ Claims under the International Broadcasting Act Should Fail

           1. The International Broadcasting Act gives the CEO broad authority to distribute
              grantee funds and remove grantees’ officers and directors. 1

       The International Broadcasting Act vests the CEO with extraordinarily broad powers to manage

the United States’ broadcasting activity abroad. These include the power to “direct and supervise all

broadcasting activities conducted [under the International Broadcasting Act], the Radio Broadcasting to

Cuba Act, the Television Broadcasting to Cuba Act, and Worldnet Television,” 22 U.S.C. § 6204(a)(1);

to “review and evaluate the mission and operation of, and to assess the quality, effectiveness, and profes-

sional integrity of, all such activities within the context of the broad foreign policy objectives of the United

States,” id. § 6204(a)(2); to “allocate funds appropriated for international broadcasting activities among

the various elements of the Board and grantees,” id. § 6204(a)(6); and to “procure, rent, or lease supplies,

services, and other property for journalism, media, production, and broadcasting, and related support ser-

vices,” id. § 6204(a)(10).

       Most relevant here, the CEO “shall have the . . . authorit[y]” to “make and supervise grants and

cooperative agreements for broadcasting and related activities in furtherance of the purposes of this chap-

ter and on behalf of other agencies.” Id. § 6204(a)(5). And the CEO enjoys broad appointment and

removal authority when using that power: “Officers and directors of RFE/RL Inc., Radio Free Asia, and

the Middle East Broadcasting Networks or any organization that is established through the consolidation




       1
          Plaintiffs do not dispute that Defendant had the power to replace the officers and directors of
Radio Free Europe/Radio Liberty, Radio Free Asia, and the Middle East Broadcasting Networks. See
Pls.’ Mot. at 16 (acknowledging that the CEO “has authority to appoint or remove officers and directors”
of these entities).


                                                       3
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 6 of 29



of such entities, or authorized under this chapter, shall serve at the pleasure of and may be named by the

[CEO].” Id. § 6209(d).

       The Open Technology Fund falls within § 6209(d), which was added in December 2016. Id. To

begin, the Open Technology Fund is an organization that is funded as “authorized under this chapter”—

that is, under § 6204(a)(5), which gives the CEO the “authorit[y]” to “make and supervise grants and

cooperative agreements.” The parallel language employed in both provisions—“authorized” in § 6209(d)

and “authorit[y]” in § 6204(a)(5)—confirms that an organization falls within § 6209(d)’s appointment-

and-removal provision when it is authorized to receive funding under the CEO’s grant-making authority. 2

       For at least three reasons, § 6209(d) cannot mean (as Plaintiffs argue) that Congress must expressly

“authorize” an organization in Title 22, Chapter 71 of the U.S. Code to fall within § 6209(d)’s appoint-

ment-and-removal provision, as with Radio Free Asia (§ 6208) or Radio Free Europe (§ 6207). See Pls.’

Mot. at 17, ECF No. 4. First, “authorize” means to “give legal authority; to empower.” Black’s Law

Dictionary, “Authorize” (11th ed. 2019); see Merriam-Webster Online Dictionary, “Authorize” (2020)

(defining “authorize” as “to invest especially with legal authority”). But the provisions of Chapter 71 do

not “give legal authority” to any organization. 3 Instead, Chapter 71 “give[s]” the CEO “legal authority”

to make grants under § 6204(a)(5), and it only identifies certain organizations in order to dictate how the

CEO must exercise his § 6204 grant-making authority when dealing with those organizations. See, e.g.,

22 U.S.C. § 6207(f) (“Grants authorized under section 6204 of this title for [Radio Free Europe], shall be



       2
          Plaintiffs’ citation to the proposed “Open Technology Fund Authorization Act” is irrelevant. See
Pls.’ Mot. at 17–18. As the Supreme Court just recently explained, “speculation about why a later Con-
gress” introduced or “declined to adopt new legislation offers a particularly dangerous basis on which to
rest an interpretation of an existing law a different and earlier Congress did adopt.” Bostock v. Clayton
Cty., --- S.Ct. ---, 2020 WL 3146686, at *12 (U.S. June 15, 2020) (quotation marks and citations omitted).
       3
         As Plaintiffs themselves point out, the organizations specifically identified in Chapter 71 (like
Radio Free Asia and Radio Free Europe) are “private, non-profit 501(c)(3) organizations incorporated
under state law.” Pls.’ Mot. at 1.


                                                    4
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 7 of 29



available to make annual grants for the purpose of carrying out similar functions as were carried out by

[Radio Free Europe], on the day before April 30, 1994.”); 22 U.S.C. § 6208(a)(1) (“Grants authorized

under section 6204 of this title shall be available to make annual grants for the purpose of carrying out

radio broadcasting to Asia.”).

       There is otherwise nothing special about those particular organizations. In the specific provisions

Plaintiffs tout as evidence of congressional “authorization,” Congress gave the CEO discretion to disre-

gard those organizations altogether if they do not perform as expected. See, e.g., 22 U.S.C.A. § 6207(d)

(“If the [CEO] determines at any time that [Radio Free Europe] is not carrying out the functions described

in this section in an effective and economical manner, the [CEO] may award the grant to carry out such

functions to another entity.”); Id. § 6208(g) (“If the [CEO] determines at any time that Radio Free Asia is

not carrying out the functions described in this section in an effective and economical manner, the [CEO]

may award the grant to carry out such functions to another entity.”). By Plaintiffs’ logic, if the CEO were

to exercise this power to renounce Radio Free Asia and Radio Free Europe in favor of new, better-per-

forming grantees, he could not name the officers and directors of those new grantees because they are not

specifically identified in Chapter 71. That would certainly be an odd result, as it would strip the CEO of

his ability to determine the leadership of organizations broadcasting for the United States in Asia and

Europe, even when he switches to a more capable organization.

       Second, § 6209(d)’s reference to organizations “authorized under this chapter” would be largely

useless if it only captured organizations expressly and specifically identified in Chapter 71. If Congress

passed a statute recognizing a new organization in Chapter 71, it could just as easily amend § 6209(d)’s

appointment-and-removal provision to explicitly mention the new organization. 4 See id. § 6902(d) (ref-




       4
        Congress has arguably failed to do this only once, with Radio Free Afghanistan. See 22 U.S.C.
§ 6215. But even there, § 6209(d)’s reference to organizations “authorized under this chapter” was likely


                                                    5
                Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 8 of 29



erencing “RFE/RL Inc.” and “Radio Free Asia”). Conversely, Congress can (and has) explicitly men-

tioned organizations in § 6209(d) without codifying a standalone provision in Chapter 71. See id. (refer-

encing “the Middle East Broadcasting Networks”). So § 6209(d)’s “authorized under this chapter” clause

is mostly superfluous unless it captures organizations that Congress does not specifically contemplate,

such as those funded as “authorized under” the CEO’s § 6204 grant-making power. See Clark v. Rameker,

573 U.S. 122, 131 (2014) (“[A] statute should be construed so that effect is given to all its provisions, so

that no part will be inoperative or superfluous.” (citations omitted)).

       Third, it is significant that Congress used the term “under” in § 6209(d)’s catchall provision for

organizations “authorized under this chapter.” The use of “under” strongly implies that Congress intended

to capture organizations funded pursuant to (i.e., “under”) the CEO’s § 6204 grant-making “authorit[y].”

If Congress had meant to capture only organizations specifically identified in Chapter 71 (as Plaintiffs

suggest), it could have used “in” rather than “under.” Then § 6209(d) would have read: “Officers and

directors of RFE/RL Inc., Radio Free Asia, and the Middle East Broadcasting Networks or any organiza-

tion that is established through the consolidation of such entities, or authorized [in] this chapter, shall

serve at the pleasure of and may be named by the [CEO].” Id. § 6209(d) (altered). But Congress chose

not to do so.

       If there were any doubt that the Open Technology Fund falls within § 6209(d)’s appointment-and-

removal provision, 5 it should be easily dispelled by the fact that the Open Technology Fund was part of



superfluous because Radio Free Afghanistan was “subject to the same oversight mechanisms[] as other
services of RFE/RL, Incorporated.” Id. § 6215(d). So it was probably included in § 6209(d)’s explicit
reference to “RFE/RL Inc.” anyway.
       5
         It is true that Congress could have removed all doubt about the reach of § 6209(d) by using the
same language (“any other grantee or entity provided funding by the agency”) as it used in § 6209(c). But
“merely because a statute contains ‘examples of inartful drafting’ does not mean courts are incapable of
discerning its meaning, particularly with the aid of broader statutory context.” United States v. Epskamp,
832 F.3d 154, 162 (2d Cir. 2016) (citing King v. Burwell, 135 S. Ct. 2480, 2492 (2015)). And here, the


                                                      6
              Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 9 of 29



Radio Free Asia when § 6209(d) was added in December 2016. “[T]he Open Technology Fund [ ] was

created in 2012 as a program of Radio Free Asia,” and it “operated as a program of [Radio Free Asia] for

seven years” until it was spun off in 2019 to make Open Technology Fund “an independent Internet free-

dom non-profit organization.” 6 Congress was well aware of that relationship and appropriated funds to

Radio Free Asia for use by the Open Technology Fund. See Department of State, Foreign Operations,

and Related Programs Appropriations Act, 2019, Division F, Consolidated Appropriations Act, 2019, P.L.

116-6 (February 15, 2019). So when Congress added § 6209(d) and mandated that “[o]fficers and direc-

tors of . . . Radio Free Asia . . . shall serve at the pleasure of and may be named by the [CEO],” it expected

that provision to include the Open Technology Fund.

       This conclusion is reinforced by the Open Technology Fund’s bylaws, which expressly contem-

plate removal under the International Broadcasting Act. See, e.g., Gupta Decl. Ex. E at 2 (“The Corpora-

tion . . . shall at all times select and provide for the election, resignation or removal of the members of its

Board of Directors, and appoint and provide for the resignation or removal of its Officers, pursuant to and

in compliance with the provisions of the [International Broadcasting] Act, as it may be amended from

time to time.”); id. at 3 (“Individuals shall be elected by the Board of Directors for three-year terms upon

majority vote of the Board of Directors, or as may be authorized by [the International Broadcasting Act].”

(emphasis added)); id. at 7 (“All other Officers shall be elected by majority vote of the Board of Directors

at a duly called meeting at which a quorum is present or as may be authorized by [the International

Broadcasting Act].” (emphasis added)). Plaintiffs admit as much. See Pls.’ Mot. at 20 (“[T]he bylaws




broader statutory context indicates that the officers and directors on the Open Technology Fund “serve at
the pleasure of and may be named by the [CEO].” Id. § 6209(d).
       6
         Open Technology Fund, Our History (last visited June 26, 2020), available at https://www.open-
tech.fund/about/our-history/.


                                                      7
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 10 of 29



further provide that officers and directors may be appointed or removed ‘as may be authorized by’ the

[International Broadcasting] Act, in addition to the procedures spelled out, above.”).

       The text of § 6209(d), along with the broader statutory context, indicates that the CEO had author-

ity to remove and appoint the Open Technology Fund’s officers and directors. Plaintiffs are thus unlikely

to succeed on their claim that Defendant “lacks any legal authority to remove or appoint officers or direc-

tors of the Open Technology Fund.” Pls.’ Mot. at 16.

           2. Plaintiffs have not adequately alleged that Defendant has compromised the inde-
              pendence of any organization.

       Plaintiffs are similarly unlikely to succeed on their amorphous claim that Defendant has breached

the so-called “firewall” of organizational independence. That claim—to the extent it exists—is based

entirely on the idea that Defendant has somehow destroyed the organizations’ journalistic integrity simply

by replacing their officers and directors. See Pls.’ Mot. at 23–24. But that is a non sequitur.

       For starters, replacing the organizations’ leadership with other officers and directors does not au-

tomatically degrade the organizations’ ability to maintain acceptable broadcasting standards. In fact,

Plaintiffs admit that Defendant—who now chairs the respective organizational boards—has “past experi-

ence in public broadcasting” and “filmmaking.” Compl. ¶ 8, ECF No. 1. Beyond that, however, Plaintiffs

do not advance any allegations about the replacement board members, let alone any allegations about how

those board members will manage the organizations. There are no allegations that the new organizational

leadership cannot, for example, provide “news which is consistently reliable and authoritative, accurate,

objective, and comprehensive,” 22 U.S.C. § 6202(b)(1); provide “information about developments in each

significant region of the world,” id. § 6202(b)(6); provide “adequate transmitter and relay capacity to

support [broadcasting] activities,” id. § 6202(b)(9); or provide “training and technical support for inde-

pendent indigenous media,” id. § 6202(b)(10). And, of course, there are no plausible allegations that the

new board members have “overrid[den] [a] statutory obligation of independence” or “impermissibly in-

fluence[d]” the broadcasting of any organization. Pls.’ Mot. at 21–23. Any such allegations would be

                                                     8
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 11 of 29



clairvoyant, as the new board members have taken no action in the mere nine days since they were in-

stalled, and the previous board members seem to think they were never terminated at all. 7 See, e.g., Compl.

¶¶ 4–7 (describing individual Plaintiffs as current board members).

       Nor does it matter that some of the new board members are government officials. Indeed, the

International Broadcasting Act specifically commands that international broadcasting must include “clear

and effective presentation of the policies of the United States Government and responsible discussion and

opinion on those policies . . . which present the views of the United States Government.” 22 U.S.C.

§ 6202(b)(3) (emphasis added). Who better to oversee international broadcasting that “present[s] the

views of the United States Government” than government officials? At the very least, there is nothing

inherently nefarious about board members that also happen to work for the government. Plaintiffs repeat-

edly tout the government experience of the organizations’ prior leadership. See, e.g., Pls.’ Mot. at 8–9;

Compl. at 2, ¶¶ 4–7. And, again, Plaintiffs advance no allegation suggesting that the new board mem-

bers—whether government officials or not—will breach the “firewall” in any way. 8

       If Plaintiffs are correct that the mere replacement of board members is enough to violate the “fire-

wall,” then presumably every board-member replacement would violate the International Broadcasting

Act. That cannot be, and is not, the law. The Court should find that Plaintiffs are unlikely to succeed on

their self-styled breach-of-firewall claim.


       7
          For this same reason, Plaintiffs lack standing to assert any claim based on a purported breach of
the so-called “firewall” because any injury arising from such a breach—if cognizable at all—is pure con-
jecture. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (explaining that “threatened injury
must be certainly impending to constitute injury in fact, and that allegations of possible future injury are
not sufficient” (citations omitted)).
       8
          To the extent Plaintiffs rely on Defendant’s “freeze on contracts, personnel actions, and technical
migrations” to support their breach-of-firewall claim, they are misguided. See Compl. ¶ 57. Plaintiffs’
own evidence demonstrates that if it was “necessary to move on any of these matters immediately,” per-
sonnel could “bring the matter to the attention of the [ ] grants team in the CFO’s shop with a written
justification for the basis for such action and we will work with the CEO to clear.” Turner Decl. Ex. A.,
ECF No. 4-13.


                                                     9
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 12 of 29



           3. Plaintiffs lack a private right of action under the International Broadcasting Act.

       In any event, Plaintiffs identify no cause of action to bring their improper-removal and breach-of-

firewall claims. To raise a claim in federal court, a plaintiff must demonstrate both jurisdiction and a right

of action to initiate that claim. See Nat’l R.R. Passenger Corp. v. Nat’l Ass’n of R.R. Passengers, 414

U.S. 453, 455–56 (1974) (recognizing that whether a private right of action exists and whether a federal

court has jurisdiction are two separate threshold questions). Here, Plaintiffs do not invoke a right of action

under the International Broadcasting Act. Nor could they; that statute lacks a mechanism for private

enforcement. Rather, Plaintiffs premise their first two claims on the Declaratory Judgment Act alone.

Compl. ¶¶ 47–57. But that statute does not provide a right of action where one is otherwise lacking.

Therefore, Plaintiffs are unlikely to succeed on the merits of their non-APA claims and not entitled to

preliminary injunctive relief.

       “In evaluating whether a statute creates a private right of action,” the “judicial task is to interpret

the statute Congress has passed to determine whether it displays an intent to create not just a private right

but also a private remedy.” Elec. Privacy Info. Ctr. v. Drone Advisory Comm., 369 F. Supp. 3d 27, 37

(D.D.C. 2019) [hereinafter “EPIC”] (quoting Alexander v. Sandoval, 532 U.S. 275, 286 (2001)). “A

plaintiff bears a relatively heavy burden to show congressional intent, as he must demonstrate that Con-

gress affirmatively or specifically contemplated private enforcement when it passed the relevant statute.”

Aishat v. U.S. Dep’t of Homeland Sec., 288 F. Supp. 3d 261, 267 (D.D.C. 2018) (quoting Samuels v. Dist.

of Columbia, 770 F.2d 184, 193 (D.C. Cir. 1985)). “Absent statutory intent to create a cause of action,

courts may not create one, no matter how desirable that might be as a policy matter, or how compatible

with the statute.” EPIC, 369 F. Supp. 3d at 37 (quoting Int’l Union, Security, Police & Fire Professionals

of Am. v. Faye, 828 F.3d 969, 972 (D.C. Cir. 2016)); see Jesner v. Arab Bank, PLC, 138 S. Ct. 1386, 1402

(2018) (“[T]his Court has recently and repeatedly said that a decision to create a private right of action is

one better left to legislative judgment in the great majority of cases.” (alterations and citation omitted)).


                                                     10
               Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 13 of 29



          Nothing in the International Broadcasting Act indicates that Plaintiffs have a private right of action

to enforce its provisions. With the International Broadcasting Act, Congress “reorganize[ed] and consol-

idate[ed] [the] United States[’] international broadcasting” to “achieve important economies and

strengthen the capability of the United States to use broadcasting to support freedom and democracy in a

rapidly changing international environment.” 22 U.S.C. § 6201(5). In doing so, Congress created a com-

prehensive statutory scheme that, among other things, laid out the applicable standards and principles, id.

§ 6202, streamlined operations under the CEO, id. § 6203, enumerated the many broad “authorities” to be

exercised by the CEO, id. § 6204, and provided oversight through an Inspector General, id. § 6209a. No-

where in this statutory scheme did Congress contemplate a private right or a private remedy, much less

both. See EPIC, 369 F. Supp. 3d at 37.

          Nor can Plaintiffs rely on the Declaratory Judgment Act for a cause of action. The Declaratory

Judgment Act “enlarged the range of remedies available in the federal courts,” but it did not create a new

cause of action to seek those remedies. Skelly Oil Co. v. Phillips Petrol. Co., 339 U.S. 667, 671 (1950);

EPIC, 369 F. Supp. 3d at 38 (dismissing a claim because the Declaratory Judgment Act “does not provide

a private right of action”); see Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011). Here, the lion’s share

of Plaintiffs’ claims are brought under the Declaratory Judgment Act. See Compl. ¶¶ 47–57 (Counts One

and Two). Because those claims lack a private right of action, Plaintiffs are unlikely to succeed on the

merits.

          B. Plaintiffs’ APA Claims are Unavailing

             1. The CEO’s removal determinations and grant reprograming are unreviewable be-
                cause they are committed to agency discretion by law.

          Under 5 U.S.C. § 701(a)(2), “[a]gency action is committed to agency discretion by law when the

statute is drawn so that a court would have no meaningful standard against which to judge the agency’s

exercise of discretion [rendering] meaningful judicial review [] impossible.” Steenholdt v. FAA, 314 F.3d



                                                       11
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 14 of 29



633, 638 (D.C. Cir. 2003) (quoting Heckler v. Chaney, 470 U.S. 821, 830 (1985)). This is true “even

where Congress has not affirmatively precluded review.” Heckler, 470 U.S. at 830.

       To determine whether a decision is committed to agency discretion, courts “consider both the na-

ture of the administrative action at issue and the language and structure of the statute that supplies the

applicable legal standards for reviewing that action.” Sec’y of Labor v. Twentymile Coal Co., 456 F.3d

151, 156 (D.C. Cir. 2006) (quoting Drake v. FAA, 291 F.3d 59, 70 (D.C. Cir. 2002)). Hallmarks of a

decision committed to agency discretion include: a statute that puts the onus on the agency, not the courts,

to apply a standard, see Webster v. Doe, 486 U.S. 592, 600 (1988); and general criteria that make it diffi-

cult for courts to meaningfully second-guess an agency’s determination, see id. (“advisable in the interests

of the United States” is unreviewable).

       The relevant provisions in the International Banking Act plainly commit both classes of actions at

issue here to the discretion of the CEO. The International Broadcasting Act does not specify the factors

the CEO must consider in removing and replacing grantees’ directors and officers. On the contrary, it

states that such individuals “shall serve at the pleasure of and may be named by the [CEO].” 22 U.S.C.

§ 6209(d) (emphasis added). Nor does the International Broadcasting Act specify required factors for

reprograming funds. Quite the opposite: the CEO is authorized to “reprogram funds within the scope of

any grant or cooperative agreement, or between grantees, as necessary.” Id. § 6204(a)(21). As these

solitary statutory references to the relevant CEO authorities suggest, the statute provides no standard—

much less a meaningful one—for determining the propriety of such CEO actions. Cf. Lincoln v. Vigil,

508 U.S. 182, 196 (1993) (statutory standard’s “generality . . . underscores the administrative discretion

inherent in the determination”). The statute, in short, contemplates discretion at every turn, without sup-

plying any judicially manageable standard to guide it; and the breadth of that statutory discretion fore-

closes finding the meaningful standard required for judicial review.




                                                    12
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 15 of 29



            2. The CEO’s grant reprogramming is also unreviewable because it is not final.

        For a court to review an agency’s actions under the APA, the action also must be “final agency

action.” 5 U.S.C. § 704. “[T]wo conditions must be satisfied for agency action to be ‘final’”: (1) “the

action must mark the consummation of the agency’s decisionmaking process” and “not be of a merely

tentative or interlocutory nature”; and (2) “the action must be one by which rights or obligations have been

determined, or from which legal consequences will flow.” Bennett v. Spear, 520 U.S. 154, 177–78 (1997)

(citation and internal quotation marks omitted); see also Franklin v. Massachusetts, 505 U.S. 788, 797

(1992) (“The core question is whether the agency has completed its decisionmaking process, and whether

the result of that process is one that will directly affect the parties.”). Thus, courts interpret “finality” in

a “pragmatic way.” Abbott Labs v. Gardner, 387 U.S. 136, 149 (1967). And this approach ensures that

courts are neither pressed into service as “day-to-day agency management,” Norton v. S. Utah Wilderness

Alliance, 542 U.S. 55, 67 (2004), nor forced to undertake “general judicial review of [an agency’s] day-

to-day operations,” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 899 (1990).

        By Plaintiffs’ own description, the alleged funding “freeze” is not a reviewable final agency action.

It neither marks the consummation of the agency’s decisionmaking process, nor determines rights or ob-

ligations. Rather, the CEO’s reprograming represents an “interlocutory” measure while the agency reeval-

uates grant making priorities. Bennett, 520 U.S. at 178. Moreover, in the interim, grantees may still seek

funding as “necessary,” meaning the freeze is not the final, rights-determining word for either the agency

or grantees. Turner Decl. Ex. A. At bottom, Plaintiffs simply disagree with the CEO’s decision to review

pending expenditures to ensure they align with the Agency’s goals. The Court should not countenance

Plaintiffs’ plea for this Court to administer, by injunction, the agency’s day-to-day funding decisions. See

Lujan, 497 U.S. at 899.




                                                      13
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 16 of 29



           3. Defendant acted in accordance with law in reprograming funds.

       Under the broad grant making and reprograming authority described above, the CEO may “make

and supervise grants,” “allocate funds,” and “reprogram funds within the scope of any grant or cooperative

agreement . . . as necessary.” 22 U.S.C. § 6209(a)(5)–(6), (21) (emphases added). In other words, at his

discretion, the CEO may begin, amend, end, or condition grants authorized by the International Banking

Act and under relevant appropriations by Congress.

       Plaintiffs’ arguments regarding Defendant’s alleged “freeze” of grant funds are misleading for

several reasons. To begin with, Plaintiffs exclusively invoke Office of Management and Budget (OMB)

regulations that do not apply here. See Pls.’ Mot. at 24–26 (citing 2 C.F.R. §§ 200.100, 200.338). The

regulation Plaintiffs identify as the basis for this purported APA claim, entitled “Remedies for noncom-

pliance,” addresses options for a “Federal awarding agency or pass-through entity” “[i]f a non-Federal

entity fails to comply with Federal statutes, regulations or the terms and conditions of a Federal award.”

2 C.F.R. § 200.338 (emphasis added). 9 Here, though, the CEO has not premised reprograming of funds

on Open Technology Fund or individual Plaintiffs’ noncompliance with any statute, regulation, term, or

condition; nor do Plaintiffs even allege that he has added conditions to grants. Rather, the CEO has exer-

cised his broad discretion to temporarily halt, evaluate, and reprogram grant funds in accordance with the

Agency’s mission. See 22 U.S.C. § 6204(5)–(6), (21); see also id. § 6201 (including achieving “econo-

mies” among the agency reorganization’s purposes). At bottom, Plaintiffs have a policy disagreement



       9
           Thus, contrary to Plaintiffs’ characterization, the regulation does not provide the exclusive means
for placing conditions on grants. Contra Pls.’ Mot. at 25 (“Only if a non-federal recipient of grant funds
‘fails to comply with Federal statutes, regulations or the terms and conditions of a Federal award’ may the
Federal awarding agency “impose additional conditions” on the grantee.”). On the contrary, the Interna-
tional Banking Act provides the CEO explicit, exclusive authority to place conditions on USAGM grants,
regardless of grantees’ compliance with legal or contractual obligations. E.g., 22 U.S.C. § 6204(a)(20)–
(21) (authorizing the CEO to place certain conditions on grants “[n]otwithstanding any other provision of
law”).



                                                     14
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 17 of 29



with Defendant’s actions as CEO. That disagreement, however, does not justify enjoining Defendant’s

lawful exercise of his grant supervision authority. 10

 II.   PLAINTIFFS HAVE FAILED TO ESTABLISH THAT A TEMPORARY RESTRAINING ORDER IS NEC-
       ESSARY TO PREVENT IRREPARABLE HARM

       Plaintiffs have also failed to establish that they “[are] likely to suffer irreparable harm in the ab-

sence of preliminary relief.” Winter, 555 U.S. at 20. The “high standard for irreparable injury” requires

a two-fold showing by Plaintiffs: First, and because an irreparable injury “must be both certain and great,”

they “must show ‘the injury complained of is of such imminence that there is a “clear and present” need

for equitable relief to prevent irreparable harm.’” Chaplaincy of Full Gospel Churches, 454 F.3d at 297

(quoting Wisc. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985)). And second, “the injury must be

beyond remediation.” Id. Neither the Open Technology Fund nor the individual Plaintiffs can make that

two-fold showing.

       A. Open Technology Fund Has Failed To Establish That A Temporary Restraining Order
          Is Necessary To Prevent Irreparable Harm

       In its attempt to establish irreparable harm, the Open Technology Fund points to one alleged injury

purportedly stemming from two distinct actions by Defendant: “a ‘legal cloud’ causing ‘uncertainty and

paralysis’” traceable to an alleged “freeze” in funding under its grant from Defendant and the loss of its

executive management and board members. Pls.’ Mot. at 28. But vague terms like “uncertainty” and

“paralysis” do not suggest the kind of harm that courts find irreparable. And even the somewhat more




       10
           Plaintiffs’ Motion also alludes to an argument regarding the First Amendment, which is not
mentioned in their Complaint—let alone stated as a ground for injunctive relief. Pls.’ Mot. at 26. More-
over, this argument cannot withstand scrutiny. Plaintiffs maintain that the Agency may not impose
“[c]onditions that seek to leverage funding to regulate speech outside the contours of the program itself.”
Id. (quoting Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 570 U.S. 205, 215 (2013)). But the
Agency’s programs primarily exist to fund speech, and the Open Technology Fund exists entirely by virtue
of the Agency’s funding. Plaintiffs have not identified “speech outside the contours of the program itself”
that USAGM has sought to regulate, and their argument thus boils down to a subjective disagreement with
Defendant’s discretionary actions as CEO.


                                                     15
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 18 of 29



concrete actions to which the Open Technology Fund points as the cause of its uncertainty—a funding

freeze and the removal of its executive management and board members—both fall short of meeting the

legal requirements of irreparable harm as well.

       To begin with, the Open Technology Fund’s alleged funding “freeze”—at least as characterized

by the Open Technology Fund (more on that below)—is simply economic loss, and economic loss without

more cannot constitute irreparable harm. See, e.g., Save Jobs USA v. U.S. Dep’t of Homeland Sec., 105

F. Supp. 3d 108, 114-15 (D.D.C. 2015); Air Transp. Ass’n of Am., Inc. v. Exp.–Imp. Bank of the U.S., 840

F. Supp. 2d 327 (D.D.C.2012). Rather, the Open Technology Fund must establish that its economic loss

“would significantly damage its business above and beyond a simple diminution in profits, or demon-

strate[] that the loss would cause extreme hardship to the business, or even threaten destruction of the

business[.]” Save Jobs USA, 105 F. Supp. 3d at 114 (internal citations and quotations omitted). And the

Open Technology Fund must “adequately describe and quantify the level of harm” it faces. Id. at 114-15.

the Open Technology Fund has provided some detail about the number of downstream contracts it may

not be able to award, but that does not begin to describe the “extreme hardship” or threat of destruction to

its business required to show irreparable harm, much less adequately quantify the level of that harm.

       And perhaps more fundamentally, the Open Technology Fund cannot even show that its funding

is in fact truly “frozen.” Quite conspicuously, Plaintiffs’ opening brief omits any mention of the actual

language of the email from Defendant informing the Open Technology Fund, shortly after Defendant Pack

was confirmed as CEO, of the alleged temporary freeze. Had Plaintiffs done so, it would have laid bare

the fact that the alleged freeze was presumptive, rather than set in stone. As the author of that email

explained to the Open Technology Fund, “[i]f you believe it is necessary to move on any of these matters

immediately, please bring the matter to the attention of the [ ] grants team in the CFO’s shop with a written

justification for the basis for such action and we will work with the CEO to clear.” Turner Decl., Ex. A.




                                                     16
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 19 of 29



       Indeed, just as conspicuous in its absence from Plaintiffs’ opening brief is any indication that the

Open Technology Fund ever made the request that Defendant specifically invited it to make: that any

“frozen” action or funding obligation be “cleared,” should the Open Technology Fund “believe it neces-

sary to move on any of these matters immediately.” Id. Having failed to show in its opening brief that it

ever even made such a request—much less had it denied—the Open Technology Fund can hardly claim

now to be suffering irreparable harm caused by Defendant’s funding “freeze.” If the Open Technology

Fund wishes this Court to believe that the alleged economic harm it has suffered from Defendant’s funding

freeze approaches the “extreme hardship” or existential-threat level required by courts within the D.C.

Circuit to establish irreparable harm, it presumably would have taken up Defendant’s invitation to request

that some portion of that funding, at least, be unfrozen.

       The same must be said for Plaintiffs’ argument that the Open Technology Fund is suffering irrep-

arable harm from the removal of its senior management and board members. This argument fails for the

same reasons as those set forth above: Plaintiffs simply fail to show that any uncertainty created by the

removal of those personnel cannot be remedied at the end of this litigation by an order reinstating them,

should Plaintiffs prevail. Further, there is no indication that the loss of those personnel would prevent the

Open Technology Fund from fulfilling its organizational mandate in the first instance. Even if the entire

board of directors were replaced, there is no reason to believe that the Open Technology Fund would not

be able to continue operating in a manner consistent with its articles of incorporation and by-laws. See

English v. Trump, 279 F. Supp. 3d 307, 333-36 (D.D.C. 2018).

       B. Individual Plaintiffs Have Failed To Establish That A Temporary Restraining Order Is
          Necessary To Prevent Irreparable Harm

       For their part, the individual Plaintiffs cannot establish irreparable harm because the injuries they

challenge are the loss of their positions as directors, and the loss of a position by itself does not constitute

irreparable harm as a matter of law. Likewise as to the Open Technology Fund, which seeks to temporarily

restrain Defendant from “taking any action or giving effect to any action . . . to remove any [of its] officers

                                                      17
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 20 of 29



or directors[.]” Pls.’ [Proposed] Temporary Restraining Order at 1. And because both the individual

Plaintiffs and the non-plaintiff officers of the Open Technology Fund have already been removed, Plain-

tiffs’ burden is even higher here as they seek a mandatory injunction that would alter the status quo. Phillip

v. Fairfield Univ., 118 F.3d 131, 133 (2d Cir. 1997).

       Whether viewed as a status quo or a mandatory injunction, Plaintiffs’ argument fails to meet their

burden of establishing either portion of the two-fold showing required under Chaplaincy. Only in a “gen-

uinely extraordinary situation” may loss of employment constitute irreparable harm. Sampson v. Murray,

415 U.S. 61, 92 & n.68 (1974). Loss of income, face, and reputation are not such extraordinary situations.

See id. at 89-92. And this is not such a situation. Indeed, court after court in this Circuit and others have

concluded that loss of employment does not constitute irreparable harm. See, e.g., Hetreed v. Allstate Ins.

Co., 135 F.3d 1155, 1158 (7th Cir. 1998); English v. Trump, 279 F. Supp. 3d at 333-36; Davis v. Billington,

76 F. Supp. 3d 59, 65-66 (D.D.C. 2014) (collecting cases); Farris v. Rice, 453 F. Supp. 2d 76, 79-80

(D.D.C. 2006) (“cases are legion holding that loss of employment does not constitute irreparable injury”).

       Plaintiffs ignore all of this authority, omitting any mention of the Supreme Court’s seminal deci-

sion in Sampson v. Murray altogether and mostly ignoring any other decision issued by any court within

the D.C. Circuit. Instead, Plaintiffs cite a handful of out-of-circuit decisions for the tenuous proposition

that directors of organizations have a right to participate in the management of those organizations, a right

that has “intrinsic value.” Pls.’ Mot. at 31 (quoting Wisdom Import Sales Co. LLC v. Labatt Brewing Co.

Ltd., 339 F.3d 101, 114 (2d Cir. 2003)). But suggestions of intrinsic value do not constitute evidence of

irreparable harm, and Plaintiffs’ cited cases offer nothing else to counsel against the axiomatic rule of

Sampson v. Murray that loss of employment does not constitute irreparable harm without extraordinary

circumstances to go along with it.

       And there are no such extraordinary circumstances here. Despite what Plaintiffs would have the

Court believe, the challenge they have raised to their removals constitutes a textbook employment case: a


                                                     18
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 21 of 29



new CEO took office at the Agency for Global Media, assessed the situations at Radio Free Europe, Radio

Free Asia, the Middle East Broadcasting Networks, and the Open Technology Fund, and determined that

he needed to remove several members of those entities’ respective boards of directors. Plaintiffs can

argue, as they have, that the new CEO did not have the legal authority to remove them, or that their

removals were otherwise improper. But that is just what it sounds like: a standard employment case much

like Sampson v. Murray, that can and should be resolved at final judgment rather than through emergency

injunctive relief.

        If Plaintiffs attempt sub silentio to evade Sampson v. Murray’s control over their removal chal-

lenge by relying on the high level or singular nature of the director positions into which they seek tempo-

rary reinstatement, they are wrong there too. Courts have repeatedly rejected the notion that the depriva-

tion of a unique, singular, or high-level position is any more of an irreparable injury than the loss of what

Plaintiffs might describe as “run-of-the-mill,” rank-and-file positions. See English, 279 F. Supp. 3d at

333-36 (inability to serve as Acting Director of Consumer Financial Protection Bureau not irreparable

injury); see also Hetreed, 135 F.3d at 1158 (loss of position as senior manager leading audit department

not irreparable injury); Marxe v. Jackson, 833 F.2d 1121, 1122 (3d Cir. 1987) (division manager); Rubino

v. City of Mount Vernon, 707 F.2d 53 (2d Cir. 1983) (mayoral-appointed City Assessor); Franks v. Nimmo,

683 F.2d 1290, 1291 (10th Cir. 1982) (Associate Chief of Staff for Research and Development position

at Department of Veterans Affairs Medical Center); EEOC v. City of Janesville, 630 F.2d 1254, 1256 (7th

Cir. 1980) (Chief of Police); Levesque v. State of Me., 587 F.2d 78, 79 (1st Cir. 1978) (Maine Commis-

sioner of Manpower); Nichols v. Agency of Int’l Dev., 18 F. Supp. 2d 1, 2, 4 (D.D.C. 1998) (Chief of

Information Management Systems, Office of Inspector General); Burns v. GAO Empl. Fed. Credit Union,

No. 88-3424, 1988 WL 134925, at *1–2 (D.D.C. Dec. 2, 1988) (President of Credit Union Board of Di-

rectors).




                                                     19
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 22 of 29



       Against that authority, Plaintiffs muster little more than a single district court decision from the

Southern District of New York: Davis v. Rodina, 741 F. Supp. 1115 (S.D.N.Y. 1990). That single out-of-

circuit decision is not enough to warrant departure from the Sampson v. Murray rule. But even on its own

merits, Davis is distinguishable for at least two reasons that Plaintiffs leave entirely unmentioned in their

opening brief. The plaintiff in Davis was found to have shown a likelihood of irreparable harm because,

the district court determined, “money damages will not compensate her for the loss of the opportunity to

continue to manage the company which she had helped to build and for which she has guaranteed sub-

stantial loans.” 741 F. Supp. at 1125. Here, by contrast, neither factor is present. Despite their distin-

guished credentials and public-service records, no individual Plaintiff can be said to have “helped to build”

Radio Free Europe, Radio Free Asia, the Middle Eastern Broadcasting Networks, or the Open Technology

Fund; these entities existed before their service and will continue to exist after their service. Likewise, no

individual Plaintiff has any financial stake in any of these entities, much less the sort of “substantial” loan

guarantees the plaintiff in Davis had in her company. At bottom, none of the extraordinary circumstances

that permitted the plaintiff in Davis to show irreparable harm from the loss of her position with the com-

pany she helped build, and maintained a “substantial” financial stake in, exist here.

       The same distinctions hold as to the few other cases cited by Plaintiffs. They rely on three other

cases decided under Second Circuit law—one from the Second Circuit and two from the Southern District

of New York. But all three arose in the context of private shareholder or other corporate disputes and

involved the rights of minority shareholders or partners, and thus were not analogous to the asserted injury

to the individual Plaintiffs here: removal from unpaid positions as directors of several non-profit entities

where they hold no financial interest or equity.

       In Wisdom Import Sales Co. v. Labatt Brewing Co., for instance, the Second Circuit examined the

irreparable-harm question in a joint venture dispute in which the minority partner had been deprived of its

right to exercise its minority veto. 339 F.3d 101 (2d Cir. 2003). The court concluded only that the breach


                                                      20
              Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 23 of 29



of the joint-venture agreement constituted irreparable harm, and only on a narrow basis specific to that

context. Id. at 114-15. “This is not to say that all bargained-for contractual provisions provide a basis for

injunctive relief upon breach or threatened breach; such a broad holding would eviscerate the essential

distinction between compensable and non-compensable harm,” the court emphasized. “We hold only that

the denial of bargained-for minority rights, standing alone, may constitute irreparable harm for purposes

of obtaining preliminary injunctive relief where such rights are central to preserving an agreed-upon bal-

ance of power (e.g., preserving the management role of the minority directors) in corporate management.”

Id. at 115.

        The other two such cases relied on by Plaintiffs both involved shareholder disputes in which the

minority shareholder faced a risk of losing any degree of control or influence over their company against

majority shareholder actions. In Suchodolski Associates v. Cardell Financial Corp., the minority share-

holder in a shareholder dispute sought a preliminary injunction pending arbitration. No. 03 Civ. 4148

(WHP), 2003 WL 22909149, *4 (S.D.N.Y. Dec. 10, 2013). To preserve the minority shareholder’s rights

pending arbitration, the district court found that “the dilution of a party’s stake in, or a party’s loss of

control of, a business constitutes irreparable harm.” Id. Similarly, in Street v. Vitti, the district court found

irreparable harm in another shareholder dispute in which the minority shareholder sought to block the

majority shareholder from improperly taking certain funds from the corporation and otherwise preventing

it from exercising its minority rights. 685 F. Supp. 379, 384 (S.D.N.Y. 1998).

        Taken together, these cases stand only for the narrow proposition that persons or entities with

equity stakes in for-profit corporations—minority shareholders or minority joint-venture partners—can in

rare circumstances establish irreparable harm by showing an actual or threatened loss in their ability to

protect their equity stakes or voice in executive management decision-making. What they do not stand

for is the much broader proposition suggested by Plaintiffs—that anyone with a management or oversight




                                                       21
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 24 of 29



role in an incorporated entity can demonstrate irreparable harm simply from losing that role. That prop-

osition would eviscerate the default rule long ago announced by Sampson v. Murray that the loss of a

position, absent truly exceptional circumstances, cannot constitute irreparable harm.

       The remaining two cases cited by Plaintiffs can be dismissed on a similar basis. In Atlantic Coast

Airlines Holdings v. Mesa Air Group—the only District of Columbia decision cited by Plaintiffs—the

district court found irreparable harm in the distinct context of an alleged antitrust violation under the

Sherman Act. 295 F. Supp. 2d 75, 96 (D.D.C. 2003). Even there, the court emphasized, the irreparable

harm was not to the members of the plaintiff company’s board of directors themselves, but to competition

itself: “What matters is the realistic chance of harm to competition”—rather than to a particular competi-

tor—if the challenged action were to proceed. Id. And in Pennsylvania Professional Liability Joint Un-

derwriting Association v. Wolf, the Middle District of Pennsylvania found that the plaintiff—a state-cre-

ated nonprofit association being absorbed into Pennsylvania’s insurance department—had established ir-

reparable harm not simply because it was losing its independent management, but because the state action

was “forcing it to transfer all of its assets to the Commonwealth,” including hundreds of millions of dollars

of its own funding. 328 F. Supp. 3d 400, 411 (M.D. Pa. 2018) (emphasis in original). These two decisions

are thus plainly distinguishable from this case.

       Having failed to show that the loss of their director positions can amount to irreparable harm,

Plaintiffs pivot to an attempt to show that their removal “causes immediate and ongoing harm to the or-

ganizations themselves[,]” suggesting that Defendant has thereby “damaged the reputation of these organ-

izations.” Pls.’ Mot. at 31. But Plaintiffs cannot establish the required irreparable harm to them by boot-

strapping onto alleged harm to the organizations they formerly served. In that sense, Plaintiffs are making

much the same argument as that rejected in English v. Trump, where the district court denied the plaintiff’s

preliminary injunction request that she be instated as Acting Director of the Consumer Finance Protection

Bureau. 279 F. Supp. 3d at 333-36. In English, the plaintiff based her alleged injury “solely on ‘the loss


                                                     22
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 25 of 29



of a “statutory right to function” in a position directly related to a federal agency’s ‘ability to fulfill its

mandate.’” Id. at 334. That was not enough, the court held, because the plaintiff could not show that her

inability to lead the CFPB as its Acting Director in fact prevented the CFPB from fulfilling its statutory

mandate; rather, the CFPB continued to do just that, albeit under a different Acting Director who had

different enforcement priorities than the plaintiff might have had. Plaintiffs here cannot show that their

absence as directors for their former organizations leaves those organizations any worse off in terms of

fulfilling their organizational mandates than the CFPB in English. So they cannot premise their request

for a temporary restraining order on some irreparable harm to their former organizations.

       And in any event, even if Plaintiffs could credibly show some loss of position, status, or remuner-

ation amounting to an actual or threatened injury, they could not make the corollary showing that it is

“beyond remediation.” Chaplaincy of Full Gospel Churches, 454 F.3d at 297. As the D.C. Circuit has

often repeated, “[t]he key word in this consideration is irreparable. Mere injuries, however substantial, in

terms of money, time and energy necessarily expended in the absence of a stay are not enough. The pos-

sibility that adequate compensatory or other corrective relief will be available at a later date, in the ordi-

nary course of litigation weighs heavily against a claim of irreparable harm.” Id. (quoting Wisc. Gas Co.,

758 F.2d at 674). Thus, even if Plaintiffs could show some ongoing loss of anything of tangible value

during the pendency of this litigation, they cannot show that such loss is irreparable. And without such a

showing, they cannot satisfy the irreparable-harm element.

III.   THE PUBLIC INTEREST WEIGHS IN DEFENDANT’S FAVOR 11
       Finally, to obtain preliminary injunctive relief in a case against the Government, a plaintiff must

show that the sweeping injunction they seek would be in the public interest. Nken v. Holder, 556 U.S.

418, 435 (2009). Plaintiffs cannot make that showing here for at least three reasons: (1) the resolution of


       11
         As Plaintiffs acknowledge, the balance of the equities and the public interest “merge into one
factor when the government is the non-movant.” Pls.’ Mot. at 32.


                                                      23
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 26 of 29



complex and competing policy interests at stake in the Agency’s administration of grantees and grants is

best left to the agency and Congress; (2) Congress has already determined that the authority to remove or

retain grantee officers and directors and the authority to administer grants lies with the CEO, not with

Plaintiffs; and (3) the relief Plaintiffs seek has potentially unknowable effects.

        First, if granted, Plaintiffs’ proposed injunction would short-circuit the evolving political and ad-

ministrative landscape surrounding the international broadcasting efforts of the United States. The

Agency’s duly-appointed CEO has set out new priorities regarding the agency’s work to inform, engage,

and connect people around the world in support of freedom and democracy, pursuant to his statutory

authorities. If the CEO is unable to appoint the officials he believes will best effectuate policy priorities

or to direct the use of funds in the manner he deems necessary to implement those priorities, if both per-

sonnel and funding are frozen in time, the Agency will be unable to evolve and adapt according to its

lawful prerogatives. Indeed, forcing the CEO to retain individuals he has determined will not best meet

the agency’s mission, or expend funds about which he has yet to make a final determination, will irrepa-

rably harm the agency’s efforts to carry out its mission in accordance with the CEO’s operational vision.

In other words, Plaintiffs’ plea for preliminary relief seeks to obstruct the CEO’s ability to set policy goals

and, by extension, the agency’s ability to carry out its mission. That relief would be contrary to the public

interest.

        Second, as explained above, the CEO has broad authority to administer grants and oversee grantee

officers and directors. See supra Part I.A.1.. Enjoining the CEO to retain or rehire individuals or to

expend funds that he has determined do not best serve the agency’s critical mission circumvents the struc-

ture Congress created for administering the Agency. That structure, enacted by Congress, is “a declaration

of public interest and policy which should be persuasive.” Virginian Ry. v. Sys. Fed’n No. 40, 300 U.S.

515, 552 (1937). Permitting Plaintiffs to usurp that structure through judicial administration of the agency

would not serve that Congressionally-prescribed public interest.


                                                      24
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 27 of 29



        Third, as with any plea for the courts to get involved in day-to-day agency operations, the injunc-

tion Plaintiffs seek would have potentially unknowable effects. By wading into personnel decisions that

Congress has entrusted to the CEO, the Court could thrust the agency and the Open Technology Fund

itself into operational chaos. Compelling grant disbursements—the necessity of which the new CEO has

not had an opportunity to determine—would make it very difficult for the agency to later recover that

money, should it prevail in this litigation, and ultimately determine those funds should not have been

expended.

        Plaintiffs’ arguments to the contrary collapse into their merits arguments and, in any event, are

unconvincing. As discussed above, on the other side of the ledger from grave harms and risks for De-

fendant, Plaintiffs stand to suffer no immediate harm from the denial of preliminary injunctive relief. See

supra Part II. And there is no “loss in integrity and public confidence . . . from diminished independence

for the grantee organizations,” let alone a judicially remediable one. Pls.’ Mot. at 32; see supra Part I.A.2.

At bottom, Plaintiffs profess that their policy preferences embody the public interest; but Congress has

entrusted the CEO—not a lone grantee or some of its individual board members—with authority to make

that determination for the Agency. An order upending that structure and halting the agency’s critical

efforts at change would not serve the public interest and should therefore be denied.

IV.     ANY INJUNCTION SHOULD BE LIMITED TO THE PARTIES
        Even if the Court were to award injunctive relief, that relief must be limited to redress only estab-

lished injuries to Plaintiffs. See Gill v. Whitford, 138 S. Ct. 1916, 1933 (2018) (“The Court’s constitutionally

prescribed role is to vindicate the individual rights of the people appearing before it.”); see also Dep’t of

Homeland Sec. v. New York, 140 S. Ct. 599, 600 (2020) (Gorsuch, J., concurring in the grant of stay) (detailing

the costs of overbroad injunctions). Likewise, traditional equitable principles require that an injunction “be no

more burdensome to the defendant than necessary to provide complete relief to the plaintiffs.” Madsen v.

Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994).



                                                       25
             Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 28 of 29



       Here, Plaintiffs’ Proposed Temporary Restraining Order seeks injunctive relief directing how De-

fendant must act toward entities that are not parties to this case, which is improper and contrary to statute.

See Proposed TRO, ECF No. 4-1 at 2. First, Radio Free Europe/Radio Free Liberty, Radio Free Asia, and

the Middle East Broadcasting Networks are not Plaintiffs. See Compl. ¶¶ 3–7. Nor have they requested

the injunctive relief that Open Technology Fund seeks here on their behalf. And the individual Plaintiffs

nowhere claim they are authorized to litigate on the non-party entities’ behalves.

       Moreover, Plaintiffs concede that the Agency’s authorizing statute provides the CEO with author-

ity to take the actions regarding the non-party organizations that Plaintiffs simultaneously ask this Court

to enjoin. See Pls.’ Mot. at 16 (acknowledging, by reference to 22 U.S.C. § 6209(d), the CEO “has au-

thority to appoint or remove officers and directors” of RFE/RL Inc., Radio Free Asia, and the Middle East

Broadcasting Networks). Plaintiffs’ bid to block Defendant from either “replac[ing] the boards or direc-

tors” or “giv[ing] effect to any personnel decisions (such as removal of corporate officers) that must be

taken by the organizations board of directors,” directly contradicts § 6209(d)’s plain text: “Officers and

directors of RFE/RL Inc., Radio Free Asia, and the Middle East Broadcasting Networks . . . shall serve at

the pleasure of and may be named by the Chief Executive Officer of the Board.” Similarly, Plaintiffs’ bid

to block “any action or giving effect to any action that purports to ‘freeze’ grant funds” to the non-party

organizations directly contradicts 22 U.S.C. § 6204(a), because it vests discretion in the CEO to “make

and supervise grants cooperative agreements” and “allocate funds” among grantees, as well as “to repro-

gram funds within the scope of any grant or cooperative agreement . . . as necessary.” Id. at (5)–(6), (21).

       So even if the Court were to determine that Defendant’s actions concerning Open Technology

Fund must be enjoined, any such injunction may not appropriately extend to the non-party entities, which

have not sought any such relief, and with respect to which the CEO is explicitly authorized to take such

actions by law.




                                                     26
            Case 1:20-cv-01710-BAH Document 7 Filed 06/26/20 Page 29 of 29



                                            CONCLUSION

       For the reasons set forth above, the Court should deny Plaintiffs’ motion for a temporary restrain-

ing order and preliminary injunction.

 DATED: June 26, 2020                        Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             DAVID M. MORRELL
                                             Deputy Assistant Attorney General

                                             CHRISTOPHER HALL
                                             Assistant Director, Federal Programs Branch

                                             /s/ Stephen Ehrlich
                                             STEPHEN EHRLICH (NY Bar # 5264171)
                                             CHARLES E.T. ROBERTS (PA Bar # 326539)
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, DC 20005
                                             Tel.: (202) 305-9803
                                             Email: stephen.ehrlich@usdoj.gov

                                             Counsel for Defendants




                                                   27
